CAMERON, Circuit Judge
(dissenting).
I.
Defending this action for injunction brought against him by appellant Secretary, charging that cause for the issuance of injunction for violation of the Fair Labor Standards Act had been shown, Frank R. Pidcock, III, the appellee, testified as follows:
“Q. Now, Mr. Pidcock, if the Court holds that you and your employees, or some of them, are covered by this Fair Labor Standards Act, what is your intention with respect to complying with it?
A. I intend to comply one hundred per cent.
Q. Have you ever intentionally not complied?
A. No, sir.”1
The court below accepted Pidcoek’s statement as true and the promise made in it as trustworthy, and because it did and because of its findings with respect to the stipulations of the parties and other evidence in the record, it reached this conclusion:
“Because of the manner of the violations, the nature of the business, the character of the defendant, the reliance in good faith on the opinion of able and competent counsel, and the entire background of the situation as reflected by the proof, there is no reason to anticipate further violations of the Act, and the Court, exercising the discretion in him vested, rules that the plaintiff is not entitled to the relief for which prayer is made in the complaint herein.2
*289That is what this case is about. The majority does not think that the law permitted the court below to exercise its discretion so as to deny the injunction, and apparently feels also that it was impermissible for the judge who tried the case to credit the solemn promise, made under oath, by Pidcock. I disagree with the majority.
I think the judge who tried the case had ample support for his findings and his conclusions. He had found that Pidcock was a man of good character.3 The judge was looking straight into Pidcock’s face when he made the promise, which the judge credited, and when he repeated the promise on other occasions during his testimony. It has been said that the face is the show window of the soul’s stock of goods. It is a universal principle of law that a judge who is looking at a person who makes a statement is in better position to assess the truth of the statement than one who reads the statement from a printed page. The trial judge’s estimate of the character and credibility of Pidcock is confirmed by the following colloquy between the court and counsel. Mr. Avery represented the Secretary and Mr. Moore represented Mr. P.idcock and the others accused of violations of the Act and the colloquy arose when the attorney for appellees began calling citizens of the community to testify to the reputation and standing of Pidcock and the other accused:
“Mr. Avery: Your Honor, we object to that. I don’t think anybody has attacked the reputation of Mr. Ladson. We don’t see where that is pertinent. We are willing to stipulate that he has a good reputation in the community. We are making no point of that. We also admit that Mr. Pidcock has a good reputation.
“The Court: All right.
“Mr. Moore: Well, if they admit it we think it would be all right.
We think they have attacked the character and reputation and integrity because they say we have not relied in good faith upon the attorney’s opinion, and that is the import of it. I would like to have it stipulated of Mr. Smith and I was to put Mr. Strozier on the stand for the same purpose, and also for the same purpose of testifying that Mr. Gibson’s [the attorney] reputation in the community is good.
“Mr. Avery: I believe the Court would take judicial cognizance of Mr. Gibson’s reputation * * *
“The Court: I believe it could take it of nearly all of these gentlemen so far as I know.
“Mr. Avery: Well, we’ll certainly stipulate that.
“Mr. Moore: We will not continue with that then.
“The Court: All right. It is so stipulated then that of course Mr. Gibson and Mr. Pidcock and Mr. Ladson are men of excellent reputation. That’s agreeable, is it?
“Mr. Avery: Yes, sir.
“The Court: And the Court will take judicial cognizance of the fact that Mr. Gibson is a good lawyer.” [Emphasis added.]
A further reason for the acceptane of Mr. Pidcock’s plighted word was that it stood alone, and unchallenged by the testimony of any other witness. The court below, as fact-finder, doubtless felt impelled to follow the decisions of this Court in evaluating Pidcock’s testimony. This Court has made it abundantly clear in several cases that a fact-finder is not empowered to reject testimony of a witness simply because he may be interested in the outcome of the case. One of them involved a contest with the National Labor Relations Board, N. L. R. B. v. Tex-O-Kan Flour Mills Co., 1941, 5 Cir., 122 F.2d 433, 439:
*290“ * * * But it remains true that the discharger knows the real cause of discharge, it is a fact to which he may swear. If he says it was not union membership or activity, but something else which in fact existed as a ground, his oath cannot be disregarded because of suspicion that he may be lying. There must be impeachment of him, or substantial contradiction, or if circumstances raise doubts, they must be inconsistent with the positive sworn evidence on the exact point. This was squarely ruled as to a jury in Pennsylvania R. R. Co. v. Chamberlain, 288 U.S. 333, 53 S.Ct. 391, 77 L.Ed. 819, and the ruling is applicable to the Board as fact-finder. That the witness was or is an employee of the party in whose behalf he testifies, is not in itself a reason to discard his oath, appears from the cited case, and was extensively demonstrated in Chesapeake & Ohio R. Co. v. Martin, 283 U.S. 209, 51 S.Ct. 453, 75 L.Ed. 983.”
We spoke with no less conviction in another case where the government refused to accept a litigant’s word under oath. Foran et al. v. Commissioner of Internal Revenue, 1948, 5 Cir., 165 F.2d 705-707:
“Here there is direct and positive evidence from the witness who best knows, that this property was for eighteen months being held as an investment and not held for sale to customers. His testimony is consistent with every proven fact. He gives a credible reason why it was not for sale and why finally in 1941 he did sell it. We think the court’s refusal to follow the sworn testimony is contrary to law, and requires the setting aside of its fact-finding as it would that of a jury. * * * ”
But the majority does not accept as trustworthy the promise made by Pidcock. Essentially, the opinion seems to brand his plighted word as a complete fraud made with no intention of performing it.
An attempt Will be made to analyze briefly the thirteen pages of the majority opinion, couched for the most part in language which would have to be characterized as, at least, graphic and vigorous. First, we find the opinion saying: “The accent is on the client, because he is the defendant asserting that he relied on his lawyer.” The client, Pidcock, is^ referred to in the opinion as “not an ingenuous innocent.”
As stated by the majority, Pidcock at the time of trial in August, 1960, had reached the ripe age of twenty-eight. His father had died when he was less than twenty, and the running of the two tobacco warehouses had fallen upon his shoulders. He was able, in the interim, to finish his college education, take one year of law, and do a two-year tour of duty in the armed forces, spending a good portion of the time in Korea, all the while attempting to run this business, largely in absentia. He had only one contact with the Wage & Hour representatives prior to the one now in litigation before the Court. It came to a head while he was in Korea, and from there he authorized payment of back wages, which had been figured by a representative of the Wage and Hour Division to be due, amounting to $277.00.4 The majority concedes that this episode is not of any consequence in the decision of this case.
Referring to Pidcock, the majority states: “Such persons often are as sophisticated on the legal aspects of trade practices as their lawyers.” It is to be inferred that the majority thinks that Pidcock was one of the sophisticates. Such an assumption could not be based *291upon the record. The only evidence on the subject was the testimony of Pidcock when asked about his knowledge of the Fair Labor Standards Act: “Other than just pure conversational knowledge of it, an ordinary layman’s knowledge, I had never studied it or anything like that.”
II.
After Pidcock had been discharged from the army and was able to give full time to the business which had fallen on his shoulders, he consulted a firm of lawyers whom he thought to be “far the most qualified people to render me an opinion;” and, on July 18, 1958, the lawyers rendered him a written opinion, part of which is quoted by the majority. He was advised that, in the opinion of the lawyers, the employees in the businesses conducted by him were not subject to the Fair Labor Standards Act. It is not questioned in the evidence that he laid the facts fully and fairly before the lawyers and that he acted thereafter on their advice in the operation of the businesses in connection with the employees involved in this civil action.
The court below, therefore, and this Court really have no choice as to whether Pidcoek’s statement that he relied in good faith on the lawyer’s advice shall be accepted, there being no shred of evidence that this statement was not the whole truth of the matter. The reflections made upon him in the majority opinion arise, not from any fact or deduction which could be made from any fact in evidence; it represents, in my opinion, pure conjecture.
III.
Failing completely to find any just accusation which could be made against Pidcock, the majority proceeds to level its attack against the lawyer,5 indicating throughout, however, an unsure attitude with respect to him. It says of him: “[He] was an experienced, respected lawyer. He testified that he had one of the largest law libraries in Georgia.”
The evidence did not justify any other appraisal as to the lawyer’s competence, integrity and dependability. It disclosed that the firm was rated by MartindaleHubble as belonging to the highest class of lawyers, with respect to both moral character and legal ability. The colloquy between court and counsel quoted supra shows that the reputation of the lawyer was of such a high character that the attorney for the Wage and Hour Division invited the court to “take judicial cognizance” of it. The appellant’s attorney repeated that twice during the discussion in open court and stipulated that the accused lawyer, along with Messrs. Pidcock and Ladson, “are men of excellent reputation.” The court below extended that estimate to the lawyer’s legal ability.
But the majority was not willing to stand by its first characterization of the lawyer or to accept the estimate of him judicially known by the court below, based upon both personal acquaintance and the attestation of appellant’s counsel. To invest its opinion with any show of plausibility, the majority was bound to lay the lawyer low. It was not at a loss to find the adjectives with which to accomplish this.
Having sought out the most extreme holdings from the courts of other circuits, many of them being district court decisions — “Thanks to the proliferation of decisions these days, one may find a case for or against any legal notion”— it conjectures that the opinion rendered to Pidcock by the attorney would not have been reached or expressed “If even a half-hearted attempt to research the law had been made.” It then infers that any informed lawyer would have been convinced that businesses such as that of Pidcock were covered by the Act and concludes that the lawyer did not make a half-hearted examination of the law. The majority then exclaims that “It *292passes understanding that * * * one of the ablest lawyers in the region * * reached the conclusion that such employees are not within the Act.”
In my opinion, not a syllable of the majority's derogatory remarks concerning the lawyer is derived from the evidence. It represents nothing more than suspicion run riot. The lawyer testified before the court below, and stated that the written opinion was based upon what he conceived to be adequate research. He distinguished some of the cases chiefly relied upon by the majority because the facts as to handling tobacco in Georgia differed materially from those in the states where the cases arose. I think the trial court had ample justification for its conclusion that Pidcock placed “reliance in good faith on the opinion of able and competent counsel.”
I have not entered into debate with the majority opinion on the state of the law as to the status of appellees’ employees, although doubt as to the question was as real as in Lublin, infra. The question of the right of the court below to refuse an injunction is too important and too plain to warrant going beyond it. The majority quotes from one case only as sustaining its position here. It starts with the sentence of Mitchell v. Hausman, 5 Cir., 1958, 261 F.2d 778, reading: “We do not think that Hausman’s ostrichlike attitude of self-delusion should be accepted as establishing a good faith belief on his part that the Act did not apply to him and his business.”
The opinion could better have quoted the preceding sentences of Hausman to show something of the facts upon which the quoted statement was predicated. If it had done so, it would not have found in that case support for its holding here:
“The appellee [Hausman], when first told by the Labor Department investigator that he was subject to the Act, did not stand by his protestation tlvat his business was not covered * * * again being found in non-compliance the appellee again promised to comply but failed to do so until the suit was brought. The appellee’s promises to the investigators were not kept. The previous actions of the appellee of non-compliance indicate that reliance should not be placed upon present promises. * * * When told that the interstate shipment of the hides subjected him to the Act, the appellee made no effort to ascertain the correctness of the statement. He did not seek advice of counsel and, had he done so after Tilbury v. Rogers, supra, [D.C. 123 F.Supp. 109], was affirmed, he would doubtless have been told that he was covered. * * * ” [261 F.2d P. 780. Emphasis added.]
The facts of this case do not resemble those of Hausman’s case.
Commenting upon the nature of injunctive relief in cases involving action on legal advice, the judge who authored Hausman said, in Mitchell v. Empire Gas Engineering Co., 5 Cir., 1958, 256 F.2d 781, 785, after concluding that the advice given by a lawyer was not sound advice:
“It would be difficult, under such circumstances, to question the court’s determination that Empire acted in good faith upon the honest advice of able counsel in its failure to comply with the Act. * * *
“It should not be forgotten that the issuance of injunctions in cases such as this is discretionary, as it is in most of the situations where this equitable remedy may be granted. [Citing cases.] The Supreme Court has said:
“ ‘The purpose of an injunction is to prevent future violations, Swift & Co. v. United States, 1928, 276 U.S. 311, 326, 48 S.Ct. 311, 314, 72 L.Ed. 587, and, of course, it can be utilized without a showing of past wrongs. But the moving party must satisfy the court that relief is needed. The necessary determination is that there exists some cognizable danger of recurrent violation, something more than the mere possibility which serves to keep the case alive.
*293The chancellor’s decision is based on all the circumstances; his discretion is necessarily broad and a strong showing of abuse must be made to reverse it.’ * * * ” [Emphasis added.]
The only other case relied upon in the majority opinion as supporting the right of the appellate court to set aside, as an abuse of discretion, the action of the trial court in declining to issue a writ of injunction in a case like this is the decision of this Court in 1959 in Mitchell, Secretary v. Blanchard, 5 Cir., 272 F.2d 574, 577. The decision in that case emphasizes that the employer had engaged in a long period of delay and obstruction, “that there was no good faith reliance on advice from counsel that he was not subject to the act,” and that the main question at issue had been settled by two Supreme Court decisions, one of which had been rendered three years before the filing of that suit and the other eight years prior thereto.
We have nothing resembling that situation here. This case discloses a good faith reliance on advice of counsel, the absence of any obstructive tactics, and the absence of any authoritative decision by the Supreme Court or any Court of Appeals.
The majority opinion, therefore, rests on no decision of the Supreme Court or of this Circuit in any case whose facts closely resemble those here.
IV.
On the other hand, there are Supreme Court decisions and decisions of this Court which directly support the action of the court below in denying injunction. In the recent case of Mitchell v. Lublin et al., 1959, 358 U.S. 207, 79 S.Ct. 260, 3 L.Ed.2d 243, the Supreme Court gave a clear expression of its views with respect to the attitude appellate courts should take towards the action of district judges in granting or denying injunctions in cases brought under the Fair Labor Standards Act. Lublin et al. were an architectural and consulting engineering firm with offices in Washington and Norfolk, Virginia. The district court held that its employees were not covered by the Act, and the Fourth Circuit Court of Appeals affirmed, 250 F.2d 253. The Supreme Court concluded, upon a detailed consideration of the activities of the firm in maintaining offices in two states with the consequent travel across state lines, their engagement in work for various government agencies, including paving of airplane taxi-ways, sewerage systems, hangar facilities, radio and television installations and the repair of government buildings at shipyards, that some of its employees were covered by the Act. These unconnected excerpts from the opinion (pp. 213-215, 79 S.Ct. p. 265) demonstrates that the Supreme Court set a pattern for the issuance of injunctions, which the court below followed :
“Although not an issue below and not a matter of disagreement between the parties before this Court, some doubt has arisen whether injunctive relief is proper in this case. * * * Respondent does not appear ever to have urged that an injunction would be improper if, as a matter of law, its employees were ‘engaged in commerce.’ Its position seems correct in light of the specific statutory provision, § 17, 29 U.S.C. § 217, 29 U.S.C.A. § 217, which gives the District Courts jurisdiction to restrain violations of the Act. And the numerous suits brought by the Department of Labor under that section attest to the fact that the commencement of an injunction action, where coverage is in doubt, is not at all unusual. * * *
“ * * * In any event, upon proceedings on remand, it will still be within the discretion of the District Court whether or not to issue an injunction. If, for instance, respondent discloses its records, enters a stipulation concerning which employees are covered, and agrees not to violate the Act in the future, the District Court might conclude that an injunction is unnecessary. Com*294pare Mitchell v. Bland, 5 Cir., 241 F.2d 808, 810, with Chambers Construction Co. v. Mitchell, supra [8 Cir., 233 F.2d 717], at 725.” [Emphasis added.]
The selection of the Bland and Chambers cases as patterns to guide district courts in the exercise of their discretion is significant, especially since violation of the Act was found in both cases and one district court granted injunction while the other denied it.
In Chambers, the District Court thought the facts warranted the issuance of the injunction and the Court of Appeals, 233 F.2d 717, 724-725, affirmed. Its reasons are summed up in this quotation from its opinion:
“ * * * we conclude that the trial judge did not abuse the broad discretion vested in him in granting injunctions under § 17, 29 U.S.C.A. § 217. * * *
“ * * * Where the violation established is likely to resume, the court should grant an injunction. * * * ‘The defendants insist that they are here not as sinners doing penance but as among the just who need not penance.’ * * *
“The trial court herein, in granting an injunction against both the corporation and Chambers individually, exercised that broad discretion which under the law is its own. * * * We find no abuse of that discretion. * * * ” [Emphasis added.]
In Bland, the trial court found that the Act had been violated, but concluded that the violations were not likely to recur,6 and held that the violations were not intentional and, therefore, “that no adequate cause is shown in accordance with applicable principles of equity for granting an injunction against defendant herein.” What this Court held in affirming the denial of the injunction is set forth on page 810 of the opinion, the page referred to by the Supreme Court in Lublin, supra: /
“But we do not consider these considerations [that is, whether the trial court had correctly found that there had been no intentional violations] of controlling importance. Even assuming appellant’s contentions to be sound in both instances, the Court would have been justified in either granting or denying injunctive relief under the broad discretion lodged in it by accepted equitable principles. Mitchell v. Hodges Contracting Co., 5 Cir., 1956, 238 F. 2d 380, 381.
“The trial Court evidently reached the conclusion that more could be accomplished towards enforcement of the law and towards bringing appellant into cooperative conformity with its provisions by withholding the drastic remedy of injunction than by using it.
“The nature of injunctive relief is that it is prospective, prophylactic, preventive,—not punitive. By bringing about a better attitude on appellant’s part towards the Act, and his plighted purpose to obey it scrupulously and ungrudgingly, the Court below was using its equity powers in consonance with their best traditions.”
The principles announced in Bland and approved by the Supreme Court, and in Mitchell v. Hodges Contracting Co., 1956, 238 F.2d 380, upon which Bland relied heavily, have been widely accepted. The *295Hodges case has been cited as the settled law of this Circuit in thirteen eases, and it has been accepted as authority by the Courts of Appeal of the First, Third, Sixth and Eighth Circuits. It would seem that even the apostles of change for change’s sake would want to respect its accepted principles.
These guiding principles have been universally accepted in Supreme Court decisions. A close look at the holdings of one or two of its decisions will illustrate the accuracy of this statement.
The first of these is Hecht Co. v. Bowles, 321 U.S. 321, 64 S.Ct. 587, 590, 88 L.Ed. 754. The court had before it in that case a statute which concluded with the words: “[that] upon a showing by the Administrator that such person has engaged * * * in any such acts or practices, a temporary or permanent injunction, restraining order or other order [shall] be granted * * [Emphasis added.] The statute involved here merely grants to district courts jurisdiction to restrain violations of the Fair Labor Standards Act “for cause shown.”
Despite the mandatory duty apparently imposed upon courts by the Price Control Act the district court, considering Hecht, Brown v. Hecht, D.C., 49 F.Supp. 528, 532, held that it was not, by the language of that Act, deprived of its inherent equity powers governing the issuance of injunctions: “As generally understood judicial discretion includes the propriety of granting appropriate relief. All rules in equity must necessarily be sufficiently elastic to do justice in the case under consideration. Courts of equity are not inquisitorial but remedial. * * * In a case such as this an injunction should not issue unless thereby better compliance with law may be enforced. Such consideration is addressed to the sound discretion of the court. * * * It is elementary that the purpose of an injunction is to deter rather than to punish. In the circumstances of this case I do not find that there is reason to apprehend future violations of the act and regulations.”
The decision of the district court was reversed by the Court of Appeals, 137 F.2d 689, and in turn the Supreme Court (321 U.S. 329-330, 64 S.Ct. 587) reversed the decision of the Court of Appeals and sent the case back to the district court to handle the problem according to its discretion:
“Only the other day we stated that ‘An appeal to the equity jurisdiction conferred on federal district courts is an appeal to the sound discretion which guides -the determination of courts of equity.’ Meredith v. Winter Haven, 320 U.S. 228, 235, 64 S.Ct. 7, 88 L.Ed. 9. The historic injunctive process was designed to deter, not to punish * * * The qualities of mercy and practicality have made equity the instrument for nice adjustment and reconciliation between the public interest and private needs as well as between competing private claims.” [Emphasis added.]
In a recent case arising under the Clayton Act, 15 U.S.C.A. §§ 19, 21, 25, United States v. W. T. Grant Co. et al, 345 U.S. 629, 73 S.Ct. 894, 97 L.Ed. 1303, the Supreme Court held that one attacking a district judge’s decision for or against the granting of an injunction must show that there was no reasonable basis for such a decision. The district court, D.C., 112 F.Supp. 336, granted summary judgment in favor of certain individuals who had held directorships in competing corporations, but at the time of the trial the situation had changed so that there was no conflict of interest. Upon direct appeal to the Supreme Court the United States contended that injunction against the further violation of :the Clayton Act should issue, while the directors claimed that the question had become moot. Following is some of the language used by the Supreme Court in its affirmance of the district judge’s denial of the injunction:
“ * * * The Government brought this direct appeal * * * contending that the cases were not *296rendered moot by Hancock’s resignations and that it was an abuse of discretion for the trial court to refuse any injunctive relief, [p. 631, 73 S.Ct. 896.] * * *
“The purpose of an injunction is to prevent future violations, * *. But the moving party must satisfy the court that relief is needed. The necessary determination is that there exists some cognizable danger of recurrent violation, something more than the mere possibility which serves to keep the case alive. The chancellor’s decision is based on all the circumstances; his discretion is necessarily broad and a strong showing of abuse must be made to reverse it. [p. 633, 73 S.Ct. p. 898.] * * *
“The facts relied on by the Government to show an abuse of discretion in this case are these: Hancock’s three interlocking directorates viewed as three distinct violations, his failure to terminate them until after suit was filed despite five years of administrative attempts to persuade him of their illegality, his express refusal to concede that the interlocks in question were illegal under the statute and his failure to promise not to commit similar violations in the future.
“Were we sitting as a trial court, this showing might be persuasive. But the Government must demonstrate that there was no reasonable basis for the District Judge's decision. In this we think it fails. * * How much contrition should be expected of a defendant is hard for us to say. This surely is a question better addressed to the discretion of the trial court. The same can be said of the limited disclaimer of future intent. * * * ” [pp. 633-634, 73 S.Ct. p. 898. Emphasis added.] 7
V.
Here, therefore, it seems to me, we have this whole controversy settled by recent decisions of the Supreme Court and of this Court. If the trial judge, hearing the testimony and viewing those who give it, decides that there is a likelihood of recurrence, his discretion should be exercised in favor of an injunction. If the judge is satisfied, from what he sees and hears, that there is not a probable likelihood of recurrence, the drastic injunctive remedy should not be applied.
The court below found that Pidcock had selected lawyers of excellent reputation who advised him that his operations were not covered. The advice was given in good faith after research and was accepted in good faith by the client; without delay the legal questions were brought to trial, and Pidcock gave his solemn promise that if the decision was against him, he would observe the law scrupulously. These findings are not only amply supported by the evidence, but they are based really upon undisputed evidence. The action of the majority in substituting its discretion for that vested alone in the trial court is, in my opinion, without legal support. The law is all the other way. I think the district judges, who are so persistently importuned by over-zealous government agencies to tie up legitimate business in the toils of injunctions, can be relied upon to recognize what is so transparently clear and to continue to be led in the exercise of the discretion vested in them by these settled principles.
VI.
The majority repeats the argument so often made by spokesmen for the bureaucracies which occupy so large a percentage of the time of the courts in their efforts to substitute government by fiat for government by law:
*297“The injunction subjects the defendants to no penalty, to no hardship. It requires the defendants to do what the Act requires anyway —to comply with the law. True, it subjects them to correction by contempt proceedings. If this is a hardship, they may avoid it by respecting the law.”
Implicit in this statement is the thought that no good citizen should rebel at having an injunction stamped upon his back; at being placed in a position where federal functionaries will be constantly breathing down his neck; where his every action will be suspect. In this country many lives have been given in the complete repudiation of such a concept as that.
Before us is a young man of excellent character and reputation. He went to the best lawyers available and asked their advice about the conduct of his business, and he followed that advice scrupulously and in good faith. Yet the majority would condemn him to the odious status of a constantly watched culprit and, in so doing, it holds that there was no reasonable basis for the district judge’s decision, that he did not have the right to exercise his discretion in line with facts which are really not in dispute. The situation thus lightly subscribed to is doubtless not unlike that facing Mr. Justice Brandeis when he wrote these words in Olmstead v. United States, 277 U.S. 438, 478-479, 48 S.Ct. 564, 572, 72 L.Ed. 944:
“The makers of our Constitution undertook to secure conditions favorable to the pursuit of happiness. They recognized the significance of man’s spiritual nature, of his feelings and of his intellect. They knew that only a part of the pain, pleasure and satisfactions of life are to be found in material things. They sought to protect Americans in their beliefs, their thoughts, their emotions and their sensations. They conferred, as against the government, the right to be let alone — the most comprehensive of rights and the right most valued by civilized men. * * * Men bom to freedom are naturally alert to repel invasions of their liberty by evil-minded rulers. The greatest dangers to liberty lurk in insidious encroachment by men of zeal, well-meaning but without understanding.”
I respectfully dissent.
Rehearing denied; CAMERON, Circuit Judge, dissenting.

. Appellee was also president of the Board of Trade in the small city of Moultrie, Ga., and he was acting for himself and the parties to the other litigation before us in this action.


. The judgment entered based upon tlie court’s findings and conclusions is in these words:
“Ordered, adjudged and decreed that the injunction prayed for in the complaint be, and the same is hereby, denied.”


. “Defendant is shown to be a man of good character, and I find that, in paying the wages specified in Finding 5 and in failing to keep the record referred to in Finding 6, he acted in good faith on the advice of able and competent counsel.”


. Pidcock’s uncontradicted explanation of the decision to pay the $277.00 is in these words: “I was in Korea and I didn’t know the full details of it, and it was a small amount of money, there was no way I could possibly come home to contest it, and there was nobody at home to contest it for me, and rather than get involved in it X went ahead and paid the amount of money.”


. At places reference is made to the firm of lawyers to which Mr. Gibson belonged. But it was he whose capacity and intergrity the majority opinion attacks and we will refer to the authors of the legal opinion upon which Pidcock acted in the singular,


. After it had conducted an extensive questioning of Bland, the trial court stated in its oral opinion:
“Defendant testified that he now understands this Act. Defendant promised that he would not violate this Act, and that he would not (directly or indirectly) interfere with its administration or execution and that he would not (directly or indirectly) interfere with any representative of the government engaged in carrying out their duties under this Act.
“There are clashes. He resents the authority of the government over his business and makes very unfortunate statements. And maybe there were some unfortunate statements made to him.” (See Note 5, 241 F.2d 810.)


. And cf. National Labor Relations Board v. Express Publishing Co., 312 U.S. 426, 61 S.Ct. 693, 85 L.Ed. 930; Hay Department Stores v. National Labor Relations Board, 326 U.S. 376, 66 S.Ct. 203, 90 L.Ed. 145; 43 C.JB. Injunctions § 15, p. 426, and 28 American Jurisprudence, Injunctions, § 25, pp. 515-516, and the cases cited in the two texts.